Citation Nr: 1450371	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-47 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

The Veteran later testified at a Board videoconference hearing in October 2012, chaired by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran did not respond to the September 2014 letter that notified him that the Judge who conducted his hearing was no longer at the Board and of his opportunity to testify at another hearing.  Therefore, the Board will assume the Veteran does not want another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2014).  

In December 2013, the Board remanded the issue on appeal for a VA examination and opinion concerning the alleged personal assault and its relation to any current acquired psychiatric disorder, to include PTSD and depressive disorder.  The appeal has been returned to the Board for further adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is diagnosed with PTSD that has been medically attributed to an in-service stressful incident.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD due to personal assault have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and depressive disorder based on an in-service incident.  The Veteran asserts that he was sexually assaulted while on active duty.  He maintains that there was a change in his behavior in service and that he started acting out as a result of his assault.  In addition, the Veteran stated that he was mistreated by other soldiers, including being thrown from a truck during field maneuvers, being pelted with snowballs and shot with BB rifles, and having his mattress set on fire.  He has been diagnosed and is currently treated for PTSD and depressive disorder.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Board notes that the Veteran's service personnel records show no clear
indication that a personal assault occurred.  However, a record from the Department
of the Army, dated November 1974, regarding an expeditious discharge indicates
three Company grade Article 15's were issued between February 1974 and July 1974 with a pending Field grade Article 15 charged in November 1974.  It was noted that the Veteran was not able to perform his duties as a soldier due to his severe personal problems.  The record further stated that the Veteran admitted he felt it was a mistake to enlist in the Army.  

The Veteran was afforded a VA PTSD examination to determine whether the alleged personal assaults occurred, and if so, whether any current acquired psychiatric disorder, to include PTSD and depressive disorder were related to the alleged personal assaults.  At the February 2014 VA examination, the examiner found that the Veteran's sexual assault at Ft. Devens, and his physical assault of being thrown off the back of a truck met the criterion for PTSD and were stressors related to personal assault.  The examiner opined that it was at least as likely as not that the Veteran's PTSD was the result of the personal assaults against him during service, and that his PTSD had its onset in service.  The examiner also opined that it was at least as likely as not that the Veteran's behavior in service, to include disciplinary issues and acting out behavior, was consistent with his claim of being sexually assaulted during his active service.  

The Veteran's receipt of three Article 15's within a 6 month period is relevant evidence of behavior changes that support his contention of physical and sexual assault.  Furthermore, the Veteran's contentions of sexual and physical assault were corroborated by the VA examiner's opinion that they caused the Veteran's PTSD.  Based on the foregoing, the Board finds that service connection is warranted for PTSD.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the record reflects that the Veteran's symptoms of PTSD include depression, a separate diagnosis of depression has not been linked to service or PTSD in the context of numerous VA evaluations and consultations.  The Board therefore finds no basis to service connect this or any other separately diagnosed psychiatric disorder or to further develop any claim for service connection for such disorders.


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


